                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

JEROME WEATHINGTON                                                               PLAINTIFF

V.                                                 CIVIL ACTION NO. 4:17-CV-00020-DAS

DONOVAN CLARK, et al.                                                         DEFENDANTS

                                    FINAL JUDGMENT

       In accordance with the Memorandum Opinion entered this day, it is ORDERED AND

ADJUDGED that Plaintiff has failed to prove his claim for excessive force against Defendants,

and all Defendants are hereby DISMISSED from this action.

       This, the 16th day of March, 2020.


                                            /s/ David A. Sanders      _______
                                            DAVID A. SANDERS
                                            UNITED STATES MAGISTRATE JUDGE
